Citation Nr: 1111887	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of frost bite of both feet (claimed as a bilateral foot disability due to a cold weather injury).

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a bilateral hand disorder due to cold weather injuries.

4. Entitlement to service connection for a bilateral shin disorder due to cold weather injuries.

5. Entitlement to skeletal arthritis due to cold weather injuries.

6. Entitlement to service connection for bilateral hearing loss disability.

7. Entitlement to service connection for recurrent tinnitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1952 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was brought before the Board in September 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1. An April 2000 rating decision denied the Veteran's claim of entitlement to service connection for residuals of frost bite of both feet.  The Veteran was notified of his appellate rights, but did complete an appeal of the April 2000 decision.

2. Evidence received since the April 2000 rating decision is cumulative of the evidence of record at the time of the April 2000 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of frost bite of both feet nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The competent evidence of record demonstrates the Veteran suffers from PTSD due to an in-service stressor.

4. The competent evidence of record does not demonstrate the Veteran is currently diagnosed with a bilateral hand disorder.

5. The competent evidence of record does not demonstrate the Veteran is currently diagnosed with a bilateral shin disorder.

6. The competent evidence of record does not demonstrate the Veteran is currently diagnosed with skeletal arthritis.

7. Bilateral hearing loss disability was not manifested in active service or within one year of service discharge, and any current hearing loss is not otherwise etiologically related to such service.

8. Recurrent tinnitus was not manifested in active service and any current tinnitus is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The April 2000 rating decision which denied the Veteran's claim of entitlement to service connection for residuals of frost bite of both feet is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the April 2000 rating decision in connection with Veteran's claim of entitlement to service connection for residuals of frost bite of both feet is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3. PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

4. A bilateral hand disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2010).

5. A bilateral shin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2010).

6. Skeletal arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2010).

7. Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).

8. Recurrent tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service- connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in February 2006.  The RO's August and December 2005 and April 2006 notice letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess, supra, which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The April 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board observes the instant case was previously remanded in September 2009 for additional development.  Specifically, the Board instructed that the Veteran be provided a VA examination with respect to the issues on appeal.  However, records indicate that, while pertinent VA examinations were scheduled in November 2009, the Veteran failed to report for these examinations.  As such, the Board finds there has been substantial compliance with the September 2009 remand, and the Board will decide the instant case based on the evidence of record.  See 38 C.F.R. § 3.655 (2010); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

I. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in June 2005, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2000 rating decision, the Veteran's claim of entitlement to service connection for residuals of frost bite of both feet was denied.  The RO determined that the Veteran did not then suffer from chronic residuals of frost bite of the feet.  The Veteran was notified of his appellate rights, but did not complete an appeal of the decision; therefore, the RO's April 2000 decision is final.  38 U.S.C.A. § 7105.

Evidence received prior to the April 2000 rating decision included service treatment records and the Veteran's initial claim for benefits.  New evidence received since the April 2000 RO rating decision includes statements from the Veteran and VA treatment records.  As discussed above, while the Veteran was scheduled for a VA examination in November 2009, he failed to report for this examination.  The evidence submitted by the Veteran reflects his continued contention that he suffers from residuals of frost bite on the feet; however, there continues to be no competent evidence of a diagnosis of a bilateral foot disorder linked to frost bite in service.

After careful review, the Board concludes that the newly received evidence is cumulative of the record prior to the April 2000 rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claim.  In this regard, the Board notes the newly received evidence continues to show the Veteran's  continued assertion he suffers from chronic residuals of frost bite on both feet.  However, the record does not contain any competent evidence supplying a diagnosis of such a condition.  Therefore, the newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  

The Board acknowledges that the Veteran himself has claimed that he suffers from chronic residuals of frost bite on both feet that is related to his active service.  However, the Board initially notes such contentions were of record at the time of the April 2000 denial.  Further, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain or numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As such, the evidence submitted by the Veteran since the April 2000 RO denial does not constitute new and material evidence, and the appeal must be denied.  38 C.F.R. § 3.156.




II. Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden at 1167; See also Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service- connected, but only "considerably lighten[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Board observes the Veteran is in receipt of the Combat Infantry Badge for his service in Korea.  See DD Form 214.  Therefore, the provisions of § 1154(b) apply to the instant case.  Accordingly, as discussed further below, with respect to the Veteran's claims currently on appeal, the Board observes that the Veteran's description of the circumstances of his service, to include in-service stressors, exposure to extreme cold and acoustic trauma, are sufficient to establish in-service occurrence of these events.  Id.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



PTSD

The Veteran contends he suffers from PTSD as a result of his active service, specifically the circumstances surrounding his combat experience.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat Veterans).

Initially, as discussed above, the Veteran is in receipt of the Combat Infantry Badge.  As such, pursuant to 38 U.S.C.A. § 1154(b), the Board will accept the Veteran's lay testimony as sufficient evidence that the claimed in-service stressor occurred.  However, the record contains a difference of opinion regarding whether the Veteran has a current diagnosis of PTSD that conforms to the DSM-IV criteria, as required by regulation.  See 38 U.S.C.A. § 3.304(f).

In this regard, the Board observes that a December 2005 PTSD examination report indicates that, despite subjective complaints, there was not sufficient evidence to support a diagnosis of PTSD.  The VA examiner found that the Veteran met Criterion A for PTSD, but did not meet the remaining criteria, as his social functioning had been stable as had his work history prior to retirement, and that he had many friends.  However, a November 2006 Vet Center treatment record authored by a psychologist, includes an assessment of "PTSD, chronic, mild," and appears to relate this diagnosis to the Veteran's reported in-service stressors.  

In deciding whether the Veteran has a current diagnosis of PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In considering the evidence in its entirety, and resolving all doubt in favor of the Veteran, the Board accepts the diagnosis of PTSD as contained the Vet Center treatment records.  In this regard, the Board notes that a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, "mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Therefore, as discussed above, the Board accepts the Vet Center treatment record as providing a valid diagnosis of PTSD, as well as linking the Veteran's current PTSD to the in-service stressor as reported by the Veteran.  As the Veteran is a combat Veteran, his lay testimony is sufficient to establish the reported in-service stressor.  See 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(f).  Therefore, service connection for PTSD is warranted, and the Veteran's claim is granted.  See 38 C.F.R. § 3.304(f).

Cold Injury Residuals of the Bilateral Hands and Shins and Skeletal Arthritis

The Veteran asserts that he suffers from disorders of the bilateral hands and shins, as well as skeletal arthritis, as a direct result of active service.  Specifically, he contends he suffers from such disorders due to prolonged exposure to extreme cold during service in Korea.

Initially, the Board again notes that the provisions of 38 U.S.C.A. § 1154(b) apply in the instant case and, therefore, the Board accepts the Veteran's testimony with respect to exposure to extreme cold during his service.  However, the Board notes that there is no evidence that the Veteran is currently diagnosed with skeletal arthritis or any disability of the bilateral hands and shins.  The Veteran has provided no competent medical evidence indicating he currently suffers from such disabilities.  

The Board observes the Veteran failed to report for a scheduled November 2009 VA examination with respect to his claimed disabilities.  He has not offered an explanation for his failure to report or requested that the examination be rescheduled.  38 C.F.R. § 3.655(b) addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that when a claimant fails to report for a scheduled medical examination without good cause, an original claim for compensation shall be rated on the evidence of record.  

The Board acknowledges the Veteran's complaints of pain of the hands and shins, as well as throughout his body.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a current diagnosis of skeletal arthritis or disorders of the bilateral hands and shins.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disorders, and all evidence included in the record weighs against granting the Veteran's claim of service connection for these disabilities.

Hearing Loss and Tinnitus

The Veteran asserts he suffers from tinnitus and bilateral hearing loss as a result of acoustic trauma suffered during active service.  Initially, the Board again notes that the provisions of 38 U.S.C.A. § 1154(b) apply in the instant case.  As such, the Board accepts the Veteran's lay testimony as sufficient to establish in-service acoustic trauma.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The record is sufficient to establish the Veteran currently suffers from sensorineural hearing loss and recurrent tinnitus.  See, e.g., July 2008 VA treatment record.

Service treatment records negative for any diagnosis, complaint, or abnormal finding pertaining to hearing loss or tinnitus in service.  Further, the Board observes a December 1953 Report of Medical History, completed and signed by the Veteran upon service separation, indicates no history of ear trouble.  Finally, a December 1953 Report of Medical examination indicates a normal ears and drums clinical evaluation with the Veteran's hearing reported as 15/15 bilaterally.  As such, the Board finds the Veteran did not suffer from hearing loss or tinnitus during service.

In addition, there is no evidence of record to indicate the Veteran sought treatment for or was diagnosed with a hearing loss disability until April 2005, over 50 years post-service.  In this regard, an April 2005 private treatment record indicates the Veteran suffered from a sudden hearing loss.  As there was no bilateral hearing loss disability for VA purposes shown within one year of service discharge, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board observes that the lack of evidence of hearing loss or tinnitus during service or immediately following service is not fatal to the Veteran's claim.  Rather, the Board must now turn to the question of whether there is competent evidence which attributes any post-service hearing loss or tinnitus to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).

The Board notes that the Veteran has not specifically asserted that he has experienced a continuity of symptomatology related to tinnitus since service.  Further, as discussed above, the first competent evidence of hearing loss dates to April 2005, over 50 years following service separation.  This gap in the evidentiary record preponderates strongly against this claim on the basis of continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).

Furthermore, with regard to the 50-year evidentiary gap in this case between active service and the earliest evidence of tinnitus and hearing loss, the Board also notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence, or even assertion by the Veteran, of continuing complaints, symptoms, or findings of hearing loss and tinnitus for decades after the period of active duty is itself evidence which tends to show that his current bilateral hearing loss and tinnitus did not have their onset in service or for many years thereafter.

Additionally, the lengthy lapse in time between the Veteran's active service and the first evidence of hearing loss and tinnitus weighs against his claim.  The Board notes that it may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between any current bilateral hearing loss and tinnitus and in-service acoustic trauma.  The Board finds that the preponderance of the evidence is against this aspect of the Veteran's claim.  In this regard, the Veteran has not produced any competent medical evidence or competent medical opinion linking the Veteran's current hearing loss and tinnitus to his active service.  The Board again notes the Veteran was scheduled for a VA examination in November 2009 to obtain an etiological opinion regarding his hearing loss and tinnitus; however, he failed to report to this examination and thus the Board must assess the claim based on the current record.  See 38 C.F.R. § 3.655. 

In sum, there is no probative competent medical evidence of a relationship between currently diagnosed bilateral hearing loss and tinnitus and active service or continuity of symptomatology asserted by the Veteran.  Rather, the competent evidence of record, particularly the service treatment records and lack of post-service medical records regarding hearing loss and tinnitus, preponderates against a finding that the Veteran suffers from hearing loss and tinnitus related to service or any incident thereof.  In addition, the length of time between the Veteran's separation from active service and the first medical evidence of hearing loss also weighs against the Veteran's claim of service connection for bilateral hearing loss on both a presumptive and direct basis.

The Board acknowledges that the Veteran himself has claimed that he suffers from bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu, supra.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., ringing in the ears or decreased hearing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, supra.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).







	





(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence sufficient to reopen a claim of service connection for residuals of frost bite to both feet has not been submitted; the appeal is denied.

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral shin disorder is denied.

Service connection for skeletal arthritis is denied.

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


